Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s amendment filed October 20, 2022. Claims 1-27 are pending and are examined in the instant application. 
All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Claim Objections
2. 	Claims 12, 16 and 24 are objected to because of the following: 
	In claim 12(a), line 2, “a WDL0090 plant” should be amended to “an inbred WDL0090 plant”, because line 4 recites “a plant of another inbred watermelon line”. In line 3, “of inbred watermelon line WDL0090” should be inserted after “seed”.
	In claim 16, “and” should be inserted between the two steps.
	In claim 24, in the second line, “of” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3. 	Claims 8, 12-14, 17-19, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 8, it is unclear whether “derived from inbred watermelon line WDL0090” refers to “A watermelon plant”, “a part thereof”, or both. It is further unclear what is retained in the “derived” product. The Office does not interpret said phrase to be limited to F1 progeny plant material and may encompass F2 progeny plant material such as embryo and seed of the watermelon plant of claim 8.
In claim 12, it is unclear whether “and of the physiological and morphological characteristics of watermelon WDL0090” means all or some of the physiological and morphological characteristics. There appears to be a missing word before “of”. The Office interprets this phrase to mean “some”.
	Claim 17(a) does not recite an active step recitation. Applicant traverses that claim 17 has been amended as requested. However, amended claim 17(a) does not recite an active step, because “wherein” is not a step.
	In claim 18, “WTL0088”, “WTL0089” and WTL0091” are not art-recognized terms. Absent a deposit, the metes and bounds of watermelon lines WTL0088, WTL0089 and WTL0091 cannot be determined. Applicant traverses that the specification has been amended to include the deposit information. Applicant’s traversal is unpersuasive because a preferred embodiment described in the specification is not a claim limitation. The specification does not specifically indicate that “WTL0088”, “WTL0089” and WTL0091” are limited to the deposits only. The claim is amenable to its broadest reasonable interpretation. It is suggested the deposit information be recited in the claim.
	In claim 19, “XWT8009”, “XWT8018” and “XWT8028” are not art-recognized terms. The specification discloses that WDL0090 is crossed with WTL0088, WTL0089 or WTL0091 to produce hybrid lines XWT8009, XWT8028 or XWT8018, respectively. However, claim 19 depends from claim 17, which does not recite the female hybrid lines used to produce XWT8009, XWT8028 and XWT8018. Thus, the metes and bounds of “XWT8009”, “XWT8018” and “XWT8028” cannot be determined. Applicant traverses that inbred varieties WDL0090, WTL0088, WTL0089 and WTL0091 were used to produce the hybrids XWT8009, XWT8018 and XWT8028, which have been described in detail in the specification, including the inbred parents required to produce each hybrid. Applicant’s traversals are unpersuasive because Applicant is arguing limitations not present in the claim. Claim 17 does not recite the second parents WTL0088, WTL0089 and WTL0091. It is suggested that claim 19 be amended to depend from claim 18, the deposit information for WTL0088, WTL0089 and WTL0091 be recited in claim 18, and that claim 19 indicates which parents were used to produce each of XWT8009, XWT8028 and XWT8018.
	Claim 25 recites “selected from the group comprising”. Because “comprising” is open language, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h)(l). It is suggested the above phrase be amended to “selected from the group consisting of” for proper Markush grouping language.
	Clarification and/or correction is required.
Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5. 	Claims 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of copending Application No. 17/130900. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 in both applications recites crossing male inbred WDL0090 with female inbred WTL0089, either as a first or second plant, to produce hybrid line XTW8028 (claim 19).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Office notes that Application No. 17/130900 was filed concurrently with the instant application. However, it was not cited in an Information Disclosure Statement. In the interest of compact prosecution and a more thorough examination, the Office requests that Applicant discloses all related applications (parent, child or sibling of the claimed variety) in the application to be examined in the future.
6. 	Claims 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of copending Application No. 17/130445. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 in both applications recites crossing male inbred WDL0090 with female inbred WTL0088, either as a first or second plant, to produce hybrid line XTW8009 (claim 19).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Office notes that Application No. 17/130445 was filed concurrently with the instant application. However, it was not cited in an Information Disclosure Statement. In the interest of compact prosecution and a more thorough examination, the Office requests that Applicant discloses all related applications (parent, child or sibling of the claimed variety) in the application to be examined in the future.
7. 	Claims 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of copending Application No. 17/130563. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 in both applications recites crossing male inbred WDL0090 with female inbred WTL0091, either as a first or second plant, to produce hybrid line XTW8018 (claim 19).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Office notes that Application No. 17/130563 was filed concurrently with the instant application. However, it was not cited in an Information Disclosure Statement. In the interest of compact prosecution and a more thorough examination, the Office requests that Applicant discloses all related applications (parent, child or sibling of the claimed variety) in the application to be examined in the future.
Claim Rejections - 35 USC § 112(a)
8. 	Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant discloses that inbred male watermelon plant WDL0090 is crossed with inbred female watermelon plant WTL0088, WTL0089 or WTL0091 to produce hybrid plants XWT8009, XWT8028 or XWT8018, respectively. The deposit information for inbred male parent WDL0090 is recited in the claims. However, the deposit information for inbred female parents WTL0088, WTL0089 and WTL0091 is not recited in claim 18. Applicant does not indicate that WTL0088, WTL0089 and WTL0091 are obtainable by a reproducible method set forth in the specification or otherwise are readily available to the public. If WTL0088, WTL0089 and WTL0091 are not obtainable by a reproducible method or readily available to the public, their progenies, XWT8009, XWT8018 and XWT8028, are also not obtainable by a reproducible method or readily available to the public. The specification has been amended to recite the deposit information and Applicant indicates compliance with the deposit requirements under 37 CFR 1.801-1.809, but claim 18 is not limited to the deposits. Absent a recitation of the deposit information for WTL0088, WTL0089 and WTL0091 in the claims, one skilled in the art cannot make and use the claimed invention without undue experimentation.
With regard to claim 19, which depends from claim 17, it is not known what plants are crossed with inbred parent WDL0090 to produce XWT8009, XWT8028 and XWT8018 having the morphological and physiological characteristics set forth in Table 3. Inbred parent WDL0090 has a particular set of genes. When WDL0090 is crossed with an undisclosed parent, even if the undisclosed parent is an inbred, it is not known what gene combinations would result in the hybrid progeny plant. Other than inbred parents WTL0088, WTL0089 or WTL0091, there is no disclosure of other inbred parents that can produce XWT8009, XWT8028 and XWT8018. Thus, Applicant has not enabled producing hybrid lines XWT8009, XWT8018 and XWT8028 by crossing WDL0090 with undisclosed inbred plants without undue experimentation. It is suggested that claim 19 be amended to depend from claim 18, and the deposit information for WTL0088, WTL0089 and WTL0091 be recited in claim 18. 
Applicant traverses primarily that the specification has been amended to recite deposit information for WTL0088, WTL0089 and WTL0091, and claims 1, 3 and 12 have been amended to include the deposit information for WDL0090.
Applicant’s traversals are unpersuasive because claim 18 does not recite the deposit information for WTL0088, WTL0089 and WTL0091. Limitations from the specification are not incorporated into the claims. 
“Though understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim.”  SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).  “We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification.”  In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1369 (Fed. Cir. 2004).

In the interview of July 12, 2022, the Office indicates that deposit of the hybrid varieties are not required if there are no hybrid siblings from the same parents, and claim 19 should depend from claim 18. The Office does not indicate that claim 18 is not required to recite deposit information for WTL0088, WTL0089 and WTL0091. Claims 1, 3 and 12 are not rejected here because they recite deposit information for WTL0090. It is suggested Applicant does the same for WTL0088, WTL0089 and WTL0091, and amend the claim dependency of claim 19.
9. 	Claims 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 8, the claimed “part thereof” encompasses F2 progeny plant material such as embryo or seed. The seed of claim 7 is a hybrid progeny of WDL0090, whereby its genome is heterologous at every locus. When the F1 hybrid progeny is crossed with an unknown parent, it is unpredictable what genetic material its F2 progenies would inherit. The specification does not disclose a representative number of F2 progenies of WDL0090 to allow one skilled in the art to predict the genetic makeup or physiological and morphological characteristics of the claimed F2 progenies. No identifying characteristics are set forth for the F2 progenies. There are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine the genomic structure or morphological and physiological characteristics of the claimed F2 progenies, absent further guidance. Accordingly, the claimed “part thereof” encompassing F2 embryo and seed lacks adequate written description.
In claim 13, it is unpredictable what morphological and physiological characteristics the plant produced by the method of claim 12 has. The plant of claim 13 is not required to have all the morphological and physiological characteristics of inbred watermelon line WDL0090 in addition to the desired trait. Aside from the desired trait introduced in method claim 12, the resulting plant may have morphological and physiological characteristics which are significantly different from those disclosed for inbred watermelon line WDL0090. However, it is not known what those characteristics are, or how they differ from inbred watermelon line WDL0090. Accordingly, the claimed plant lacks adequate written description.
Applicant traverses that claim 8 has been amended.
Applicant’s traversal is unpersuasive because the added phrase “derived from inbred watermelon line WDL0090” in claim 8 does not exclude F2 progeny plant material, because F2 progeny plant materials are also derived from inbred watermelon line WDL0090. Accordingly, the rejection is maintained.
Conclusion
10.	Claims 1-7, 9-11,15, 20-23 and 27 are allowable. Claims 8, 12-14, 17-19, 25 and 26 are rejected. Claims 16 and 24 are objected to for the reason set forth above. The recitation of “part thereof” is interpreted by the Office to be at least one regenerable cell and does not encompass isolated DNA, proteins or other subcellular material.
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T BUI/Primary Examiner, Art Unit 1663